Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5th, 2021 has been entered.
Response to Amendments
The amendment filed October 15th, 2021 has been entered. Claims 1-3, 5-8, and 10-22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection the Final Office Action mailed July 8th, 2021.
Claim Objections
Claims 18 and 22 are objected to because of the following informalities:  
In claim 18, “…on wing, while other…” in line 6 should read “…one wing, while other…”.
In claim 22, “…sense discrete the change…” in lines 2-3 should read “…sense the discrete change…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear how a “single” sensor can sense a discrete change in shape of the portions of the at least one wing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 7-8, 10-13,17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. (US 9,199,726) in view of Pitt et al. (US 2018/0100781) and Mckenna et al. (US 2016/0200420).
Regarding claim 1, Sankrithi et al. ‘726 teaches figures (1A-4B) a method of reducing wing bending moment/ wing load alleviation method on an aircraft having a fuselage (406) with at least one wing (402, 404) with deployable spoilers (416) (Col 11 Lines 15-20), the method comprising: 
determining when the sensed change exceeds a predetermined threshold (condition identifiers has the predetermined threshold) (Col. 4 Lines 48-52, Col. 5 Lines 11-17 and 47-55); 
deploying at least one spoiler of the deployable spoilers (416) when it is determined that the sensed change exceeds the predetermined threshold (Col. 11 Lines 27-32); and
wherein deploying the at least one spoiler includes discretely deploying the at least one spoiler relative to sensed change of the at least one wing (multiple actuators are present to deflect multiple spoilers) (Col. 11 Lines 27-59), 
but it is silent about determining an initial shape of the at least one wing; 
sensing, with a sensor, a discrete change in shape of the at least one wing relative to the initial shape of the at least one wing, while other portion of the at least one wing remain in the initial position. 
However, Pitt et al ‘781 teaches (figures 1-7) a monitoring system (16) for determining an initial position of the at least one wing (14) and sensing, with a sensor (54), a change in position of the at least one wing relative to the initial position of the at least one wing (Para 
Mckenna et al. ‘420 teaches (figures 1a-1b) teaches a wing with a continuous set of sensors along the wing to manipulate the span-wise, continuous, trailing edge surface and  plurality of span-wise distributed, independently actuated, ailerons or flaperons (ailerons when raised would give spoilerons) wherein the control system could localize the gust response and actuate only the affected flaperon (Para 0037-0037). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sankrithi et al. ‘726 to incorporate the teachings of Mckenna et al. ‘420 to configure sensors to sense a discrete change in shape of the at least one wing relative to the initial shape of the at least one wing, while other portions of the at least one wing remain in the initial position. One of ordinary skill in art would recognize that doing so would enhance the span-wise lift profile of the wing.  
Regarding claim 2, modified Sankrithi et al. ‘726 teaches the method further comprising determining a loading on the at least one wing based on the sensed change in shape (Pitt et al ‘781 Para 0003, 0022)
Regarding claim 3, modified Sankrithi et al. ‘726 teaches the method wherein deploying at least one spoiler of the deployable spoilers is when it is determined that the loading on the at least one wing exceeds a predetermined loading threshold (Col. 11 Lines 27-32).
Regarding claims 5, 7 and 8, modified Sankrithi et al. ‘726 teaches the method further comprising measuring an airflow pattern at a leading edge with a LIDAR sensor of the at least one wing to anticipate a bending moment of the at least one wing and wherein deploying the at least one spoiler is based upon the anticipated bending moment (forward looking sensors/ LIDAR sensors capable of detecting gusts (gusts are determined based on speed and pattern of the wind) can anticipate a bending moment (anticipated force to be exerted by the wind and length of the wing anticipates the bending moment)) (Col. 6 Lines 7-15; Col. 11 Lines 27-32).
Regarding claims 10 and 11, modified Sankrithi et al. ‘726 teaches the method wherein discretely deploying the at least one spoiler further includes balancing lift among a pair of wings of the at least one wing and balancing lift further includes equalizing the shape of the pair of wings relative to the fuselage with the at least one spoiler (discretely deploying spoilers generate a rolling motion for an aircraft which can be used to balance lift by equalizing the position of the pair of wings relative to the fuselage i.e. roll motion is allowed till wings are balanced) (Col. 10 Lines 66-67; Col 11 Line 1).
Regarding claim 12, Sankrithi et al. ‘726 teaches (1A-4B) a system for reducing wing bending moment / wing load alleviation method on an aircraft having at least one wing (402, 404) extending from a fuselage (406) (Col 11 Lines 15-20), the system comprising: 
at least one spoiler (416) provided on the at least one wing (402, 404), operable between an undeployed position, a fully deployed position, or therebetween (Col. 9 Lines 16-20; Col 10 Lines 59-63); 
a controller/ load alleviator (200) operably coupled to the spoiler (416), configured to receive a signal from the at least one sensor (Col. 4 Line 48-52; Col. 11 Lines 27-32); and
wherein the controller discretely deploys the at least one spoiler (multiple actuators are present to deflect multiple spoilers; Col. 11 Lines 27-59) relative to a local/sensed change in shape of the at least one wing when the sensed change exceeds a predetermined threshold (condition identifiers has the predetermined threshold) (Col. 5 Lines 11-17 and 47-54; Col. 11 Lines 27-32),
but it is silent about at least one sensor provided on the aircraft configured to sense a discrete change in shape of the at least one wing relative to an initial shape of the wing, while other portion of the at least one wing remain in an initial position. 
However, Pitt et al ‘781 teaches (figures 1-7) a monitoring system (16) for determining an initial position of the at least one wing (14) and sensing, with a sensor (54), a change in position of the at least one wing relative to the initial position of the at least one wing (Para 0032-0035). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sankrithi et al. ‘726 to incorporate the teachings of Pitt et al. ‘781 to configure the system for reducing wing bending moment with a sensor to determine the shape of a wing (position of the wing determines the shape of the wing) and setting a position threshold to deploy spoiler. One of ordinary skill in art would recognize that doing so would reduce the wing bending moment in reference to the change in the position of wings.
Mckenna et al. ‘420 teaches (figures 1a-1b) teaches a wing with a continuous set of sensors along the wing to manipulate the span-wise, continuous, trailing edge surface and  plurality of span-wise distributed, independently actuated, ailerons or flaperons (ailerons when raised would give spoilerons) wherein the control system could localize the gust response and actuate only the affected flaperon (Para 0037-0037). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sankrithi et al. ‘726 to incorporate the teachings of Mckenna et al. ‘420 to configure sensors to sense a discrete change in shape of the at least one wing relative to the initial shape of the at least one wing, while other portions of the at least one wing remain in the initial position. One of ordinary skill in art would recognize that doing so would enhance the span-wise lift profile of the wing.
Regarding claim 13, modified Sankrithi et al. ‘726 teaches the system wherein the at least one sensor includes a LIDAR sensor (Col. 6 Lines 11-15).
Regarding claim 17, modified Sankrithi et al. ‘726 teaches sensors positioned on the fuselage (406) but it is silent to the alignment and positioning of sensors on the fuselage. It would have been obvious to one having ordinary skill in the art at the time of the invention to position sensors at 1/2 longitudinal length of the fuselage and 2/3 longitudinal length of the fuselage for the purpose of covering the entire region of a wing from different angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Sankrithi et al. ‘726 teaches (1A-4B) a system for reducing wing bending moment / wing load alleviation method on an aircraft having a fuselage (406) with at least one wing (402, 404) with deployable spoilers (416) ) (Col 11 Lines 15-20), the system comprising: 
a controller/ load alleviator (200) configured to determine a loading on the at least one wing (402, 404) based upon the sensed change in shape of the at least one wing, and configured to determine when the loading exceeds a predetermined threshold (condition identifiers has the predetermined threshold), and configured to discretely deploy at least one spoiler (multiple actuators are present to deflect multiple spoilers; Col. 11 Lines 27-59) of the deployable spoilers when it is determined that loading exceeds the predetermined threshold relative to a local/sensed change in shape of the at least one wing based upon the sensed change in position from the initial position (Col. 4 Line 48-52; Col. 5 Lines 11-17 and 47-54; Col. 11 Lines 27-32; position of the wing determines the shape of the wing),  
but it is silent about at least one sensor configured to sense a change in shape from an initial shape of the at least one wing;
a discrete change in shape of the at least one wing, while other portions of the at least one wing remain in the initial shape
However, Pitt et al ‘781 teaches (figures 1-7) a monitoring system (16) for determining an initial position of the at least one wing (14) and sensing, with a sensor (54), a change in position of the at least one wing relative to the initial position of the at least one wing (Para 0032-0035). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sankrithi et al. ‘726 to incorporate the teachings of Pitt et al. ‘781 to configure the system for reducing wing bending moment with a sensor to determine the shape of a wing and setting a position threshold to deploy spoiler. One of ordinary skill in art would recognize that doing so would reduce the wing bending moment in reference to the change in the position of wings.
Mckenna et al. ‘420 teaches (figures 1a-1b) teaches a wing with a continuous set of sensors along the wing to manipulate the span-wise, continuous, trailing edge surface and  plurality of span-wise distributed, independently actuated, ailerons or flaperons (ailerons when raised would give spoilerons) wherein the control system could localize the gust response and actuate only the affected flaperon (Para 0037-0037). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sankrithi et al. ‘726 to incorporate the teachings of Mckenna et al. ‘420 to configure sensors to sense a discrete change in shape of the at least one wing relative to the initial shape of the at least one wing, while other portions of the at least one wing remain in the initial position. One of ordinary skill in art would recognize that doing so would enhance the span-wise lift profile of the wing.
Regarding claim 19, modified Sankrithi et al. ‘726 teaches the system wherein the at least one sensor includes a LIDAR sensor (Col. 6 Lines 11-15).
Regarding claim 21, modified Sankrithi et al. ‘726 teaches the method wherein the sensing further includes sensing the discrete change in shape in both a span-wise direction and a chord-wise direction, defined by the at least one wing (the gust lifts up the wing changing the position of wing in span-wise and chord-wise directions, and sensors senses the discrete change in shape of the wing).
Regarding claim 22, modified Sankrithi et al. ‘726 teaches the system wherein the sensor is further configured to sense the discrete change in shape in both a span-wise direction and a chord-wise direction, defined by the at least one wing (the gust lifts up the wing changing the position of wing in span-wise and chord-wise directions, and sensors senses the discrete change in shape of the wing).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. (US 9,199,726), Pitt et al. (US 2018/0100781) and Mckenna et al. (US 2016/0200420) as applied to claim 1 above, and further in view of Mayeu et al. (US 2004/0163809).
Regarding claim 6, modified Sankrithi et al. ‘726 teaches an invention as discussed above in claim 1 but it is silent about sensing the discrete change in shape includes sensing with an optical fiber extending at least partially within the at least one wing utilizing Fiber Bragg grating. Mayeu et al. ‘809 teaches (figure 5) a position sensor comprising a fiber optic cable (12) with fiber Bragg gratings (FBGs) (Para 0032). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sankrithi et al. ‘726 to incorporate the teachings of Mayeu et al. ‘809 to configure sensing the change in position with an optical fiber utilizing Fiber Bragg grating to provide additional accuracy in position determination (Para 0061).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. (US 9,199,726), Pitt et al. (US 2018/0100781) and Mckenna et al. (US 2016/0200420) as applied to claim 12 above, and further in view of Fleck et al. (US 2017/0334578) .
Regarding claims 14 and 16, modified Sankrithi et al. ‘726 teaches an invention as discussed above in claim 12 but it is silent about the at least one sensor positioned on a top of the fuselage and the sensor positioned on the fuselage to have visibility of the change in shape of the at least one wing. Fleck et al. ‘578 teaches (figure 1A) a sensor/camera (14) positioned on top of the fuselage (Para 0016). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sankrithi et al. ‘726 to incorporate the teachings of Fleck et al. ‘578 to position a sensor on a top of the fuselage. One of ordinary skill in art would recognize that doing so would ensure the entire length of the wing is visible.
Regarding claim 15, modified Sankrithi et al. ‘726 teaches sensors positioned on a top of the fuselage but it is silent to the alignment and positioning of sensors on the fuselage. It would have been obvious to one having ordinary skill in the art at the time of the invention to position a sensor aligned with a span-line of the at least one wing member for the purpose of covering the entire region of a wing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. (US 9,199,726), Pitt et al. (US 2018/0100781) and Mckenna et al. (US 2016/0200420) as applied to claim 12 above, and further in view of Fleck et al. (US 2017/0334578).
Regarding claim 20, modified Sankrithi et al. ‘726 teaches an invention as discussed above in claim 20 but it is silent about the at least one sensor includes a set of cameras configured to monitor the shape of the at least one wing from various positions. Fleck et al. ‘578 teaches (figure 1A) a sensor including a set of cameras (14, 16 and 18) configured positioned on the fuselage (Para 0016). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sankrithi et al. ‘726 to incorporate the teachings of Fleck et al. ‘578 to position a set of cameras sensor on the fuselage. One of ordinary skill in art would recognize that doing so would ensure the entire length of the wing is visible from different angles.
Response to Arguments
Applicant’s arguments regarding “a discrete change in shape of the at least one wing relative to the initial shape of the at least one wing, while other portions of the at least one wing remain in the initial position” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mckenna et al. (US 2016/0200420).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/7/2021